DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (corresponding to claims 1-14 and newly added claims 21-26) in the reply filed on 8/4/22 is acknowledged.
Claim Objections
Claim 12 is objected to because of the following informalities:  
In line 1, change “where in the” to - - where the - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10, 13-14, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2018/0068702 A1; “Jung”) in view of Assefa et al. (U.S. 2008/0164617 A1; “Assefa”).
Regarding claim 8, Jung discloses a semiconductor structure, comprising:
An Nth metal layer (145, Fig. 9) in a memory region (R1, Fig. 9) and a periphery region (R2, Fig. 9) ([0074]; [0089]-[0090]);
A plurality of magnetic tunneling junctions (MTJs) (MP, Fig. 9) over the Nth metal layer, the plurality of MTJs having at least one of mixed pitches and mixed sizes ([0090]);
A sidewall spacer layer (CPL, Fig. 9) in the memory region (R1, Fig. 9) and the periphery region (R2, Fig. 9) over the plurality of MTJs ([0080]);
An insulating layer (150, Fig. 9) in the memory region over the sidewall spacer layer (CPL, Fig. 9) and in the periphery region adjacent to the memory region ([0080]);
Wherein N is an integer greater than or equal to 1 ([0074]).
Yet, Jung does not disclose the insulating layer (150, Fig. 9) comprises oxide.  However, Assefa discloses an insulating layer (115, Fig. 1) in a memory region comprising oxide ([0019]).  Because both Jung and Assefa teach methods of forming insulators in memory regions, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming an oxide layer in the memory regions over the sidewall spacer layer and in the periphery region adjacent to the memory region.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 10, Jung discloses a top electrode via (155, Fig. 9) over each of the plurality of MTJs (MP, Fig. 9).
Regarding claim 13, Jung discloses a planarization etch stop layer (160, Fig. 9) over the plurality of MTJs (MP, Fig. 9) ([0080]).
Regarding claim 14, Jung discloses the planarization etch stop layer (160, Fig. 9) has a discrete pattern staggering from the plurality of MTJs from a top view perspective.
Regarding claim 26, Jung discloses a planarization etch stop layer (160, Fig. 9) as an interlayer ([0080]) but does not disclose it comprises a nitride.  However, Assefa discloses an interlayer comprising nitride ([0019]).  This has the advantage of using a commonly used, and readily available material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10, 13, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 16-17 of U.S. Patent 10,504,958 B2. 
Claim 1 of the instant application corresponds with claim 16 of the ‘958 patent.
Claim 2 of the instant application generally corresponds with claim 16 of the ‘958 patent.  Yet, claim 16 of the’958 patent does not disclose the periphery region occupies more than 90 percent of the semiconductor structure.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a periphery region occupying percentage more than 90%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 3 of the instant application corresponds with claim 16 of the ‘958 patent.
Claim 4 of the instant application corresponds with claims 16-17 of the ‘958 patent.
Claim 5 of the instant application corresponds with claims 16-17 of the ‘958 patent.
Claim 6 of the instant application corresponds with claims 16-17 of the ‘958 patent.
Claim 8 of the instant application corresponds with claims 16-17 of the ‘958 patent.
Claim 9 of the instant application generally corresponds with claims 16-17 of the ‘958 patent.  Yet, claims 16-17 of the ’958 patent do not disclose the periphery region occupies more than 90 percent of the semiconductor structure.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a periphery region occupying percentage more than 90%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 10 of the instant application corresponds with claims 16-17 of the ‘958 patent.
Claim 13 of the instant application corresponds with claims 16-17 of the ‘958 patent.
Claim 23 of the instant application corresponds with claims 16-17, 1-2, and 5 of the ‘958 patent.
Claim 26 of the instant application corresponds with claims 16-17, 1-2, and 5 of the ‘958 patent.

Allowable Subject Matter
Claims 7, 11-12, 21-22, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        8/26/2022